UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 00-4261
BASIM ALI TALOUZI, a/k/a Basim Ali
Tallouzi,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-98-173)

                  Submitted: February 16, 2001

                      Decided: March 20, 2001

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jacqueline A. Hallinan, Charleston, West Virginia, for Appellant.
Rebecca A. Betts, United States Attorney, John L. File, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TALOUZI
                              OPINION

PER CURIAM:

   Basim Ali Talouzi appeals his conviction and sentence imposed
after he pled guilty to distribution of crack cocaine, in violation of 21
U.S.C.A. § 841(a) (West 1999). Talouzi’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), raising
several issues but stating that, in her view, there are no meritorious
issues for appeal. Talouzi has filed a pro se supplemental brief raising
additional issues. We grant his motion to file a corrected pro se reply
brief. Finding no reversible error, we affirm the conviction and sen-
tence.

   Talouzi asserts that his 120-month sentence violates the rule in
Apprendi v. New Jersey, 530 U.S. 466 (2000), because drug quantity
was not charged in the indictment. Because Talouzi did not raise this
argument below, this court’s review is only for plain error. United
States v. Pratt, ___ F.3d ___, 2001 WL 101457, at *6 (4th Cir. Feb.
7, 2001). Talouzi’s 120-month sentence is below the lowest possible
statutory maximum in 21 U.S.C.A. § 841(b) (West 1999); thus, the
sentence does not violate Apprendi. See Pratt, 2001 WL 101457, at
*6 n.3 (assuming "without deciding that the maximum term of impris-
onment for a violation of § 841(a) without regard to drug quantity is
twenty years"); United States v. Lewis, 235 F.3d 215, 219 (4th Cir.
2000) (applying a plain error standard of review); United States v.
Kinter, 235 F.3d 192, 201 (4th Cir. 2000) (holding that Apprendi does
not apply to a judge’s exercise of sentencing discretion within a statu-
tory range so long as a defendant’s sentence is not set beyond the
maximum term specified in the substantive statute). We therefore find
no plain error in this regard.

   Next, Talouzi argues that his five-year supervised release term
under § 841(b)(1)(C) exceeds the three-year term provided in 18
U.S.C.A. § 3583 (West 2000), and, therefore, violates Apprendi. We
rejected this argument in Pratt, holding that "where a statute’s manda-
tory minimum term of supervised release is the same as, or exceeds,
§ 3583’s maximum terms, § 3583’s maximum terms do not apply."
Pratt, 2001 WL 101457, at *7. Thus, Talouzi’s five-year supervised
                       UNITED STATES v. TALOUZI                        3
release term does not run afoul of Apprendi. Id. Talouzi therefore has
shown no plain error.

   Talouzi also argues that, even if Apprendi is inapplicable, the dis-
trict court erred in determining drug quantity through the principles
of relevant conduct. Because Talouzi did not object to the district
court’s amended calculation at sentencing, we review this claim for
plain error and find none. United States v. Lipford, 203 F.3d 259, 271
(4th Cir. 2000) (stating standard of review); United States v. Samp-
son, 140 F.3d 585, 592 (4th Cir. 1998) (stating that sentencing guide-
lines do not demand certainty and precision and that court should err
on side of caution). Nor do we find any plain error in the district
court’s refusal to award a downward adjustment for acceptance of
responsibility. U.S. Sentencing Guidelines Manual § 3E1.1, comment.
(n.1(a)); United States v. Dickerson, 114 F.3d 464, 469 (4th Cir.
1997).

   Finally, Talouzi asserts that counsel provided ineffective represen-
tation in numerous ways. We decline to address these claims on direct
appeal. United States v. Richardson, 195 F.3d 192, 198 (4th Cir.
1999) (providing that defendant must show conclusively from face of
record that counsel was ineffective and noting that ineffective assis-
tance of counsel claims generally should be raised by motion under
28 U.S.C. § 2255), cert. denied, 528 U.S. 1096 (2000).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Talouzi’s conviction and sentence. This court requires that
counsel inform her client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED